Case 4:19-cv-00507-ALM Document 458 Filed 07/19/21 Page 1 of 8 PageID #: 27878




                           UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


 Damonie Earl, et al.,                    Case No. 4:19-CV-507-ALM


        Plaintiffs,


 v.


 The Boeing Company, et al.,


        Defendants.



                  PLAINTIFFS’ REPLY BRIEF ON ARTICLE III
            STANDING FOR AMERICAN AIRLINES PURCHASER CLAIMS
Case 4:19-cv-00507-ALM Document 458 Filed 07/19/21 Page 2 of 8 PageID #: 27879




                                             ARGUMENT

         On June 29, 2021, the Court requested briefing on the issue of whether the American

 Airlines plaintiffs’ injury-in-fact—an overcharge on tickets for MAX 8 routes in the United States

 purchased during the class period—was constitutionally traceable to Boeing and Southwest’s

 fraudulent scheme. (Dkt. 449.) On July 7, Plaintiffs filed their opening brief (Dkt. 453), which

 identified the leading Supreme Court cases on traceability, including the seminal Simon case1 and

 the Supreme Court’s most recent word on Article III traceability in California v. Texas2 (see Dkt.

 453 at 1-4); unpacked these cases and their progeny for use in the case at bar to specifically

 articulate “the question before this Court in regards to traceability for the American Airlines class”

 (id. at 4); and then ticked through the evidence of record at class certification—including expert

 analysis and the details of the American Airlines class definition—to assist the Court in evaluating

 whether constitutional traceability of the American Airlines plaintiffs’ overcharge had been

 sufficiently established at this stage of the case to permit the Court to rule on the merits of the Rule

 23 inquiry with respect to the American Airlines class (id. at 4-7). Ultimately, Plaintiffs’ opening

 brief concluded that “although the causal nexus [for the American Airlines class] is not as tightly

 coupled between injury and fraudulent scheme as in the case of the Southwest Class,” evidence

 from Plaintiffs’ expert Professor Greg Allenby, including a specific Message (Message 2) in his

 conjoint study, “is sufficient to create a triable issue as to whether there is class-wide overcharge

 injury for the American Airlines class” fairly traceable to Defendants conduct. (Id. at 7.)

         On July 14, Defendants filed a Joint Response Brief (Dkt. 455 (“Response”).) Defendants’

 Response does not seriously dispute—nor could it—the legal standard set forth and applied by



         1
             Simon v. E. Ky. Welfare Rts. Org., 426 U.S. 26 (1976).
         2
             __ U.S. __, 141 S. Ct. 2104 (2021).

                                                    1
Case 4:19-cv-00507-ALM Document 458 Filed 07/19/21 Page 3 of 8 PageID #: 27880




 Plaintiffs in their opening brief. The Simon case and the California v. Texas case are leading,

 indisputably relevant Supreme Court cases on the issue of Article III traceability, and Plaintiffs’

 analysis of these cases is objective and fair. Defendants’ Response disagrees as to whether these

 cases actually support traceability for the American Airlines class, but the Response does not

 seriously contend that Plaintiffs offered the wrong legal standard to this Court. Plaintiffs’ opening

 brief also identified multiple recent Fifth Circuit cases relying on Simon for traceability analysis—

 including Legacy Cmty. Health Servs., Inc. v. Smith, 881 F.3d 358 (5th Cir. 2018), which found

 constitutional traceability to be satisfied under Simon (see Dkt. 453 at 2 n.1 & 7 (citing Legacy

 Cmty. Health Servs.; NiGen Biotech v. Paxton, 804 F.3d 389, 596-97 (5th Cir. 2015); and Inclusive

 Communities Project, Inc. v. Dept. of Treasury, 946 F.3d 649, 658-60 (5th Cir. 2019))). Plaintiffs’

 brief explained that Legacy Cmty. Health Servs. supports a finding of traceability for the American

 Airlines class based on Prof. Allenby’s report and other evidence. (Dkt. 453 at 7.) Defendants

 simply ignore all these cases in their Response.

         Instead, Defendants’ Response raises three issues that are, at best, non-dispositive of

 Article III standing for the American Airlines class, and at worst, an unambiguous

 misrepresentation of the evidentiary record and of Plaintiffs’ arguments in their opening brief (and

 at class certification). Regardless of how Defendants’ arguments are sliced, they do not contradict

 the analysis or conclusion in Plaintiffs’ opening brief: there is, at this point, sufficient evidence of

 constitutional traceability for the American Airlines plaintiffs’ overcharge to permit the Court to

 rule on the Rule 23 merits of the American Airlines class.

         First, Defendants argue that “American Airlines Ticket Prices Depend on the Independent

 Decisions of Non-Party American Airlines—Not Boeing or Southwest.” (Dkt. 455 at 5-9.) The

 first part of this argument, if taken alone, would be non-dispositive: the presence of a third party



                                                    2
Case 4:19-cv-00507-ALM Document 458 Filed 07/19/21 Page 4 of 8 PageID #: 27881




 does not per se destroy constitutional traceability, as the Supreme Court made clear (again) just a

 month ago:

                 [W]here a causal relation between injury and challenged action
                 depends upon the decision of an independent third party (here an
                 individual’s decision to enroll in, say, Medicaid), standing is not
                 precluded, but it is ordinarily substantially more difficult to
                 establish. . . . To satisfy that burden, the plaintiff must show at the
                 least that third parties will likely react in predictable ways.

 California v. Texas, 141 S. Ct. at 2117 (quotation marks and citations omitted).

         But in fact, Defendants have not even credibly placed American Airlines in “a causal

 relation between injury [overcharge for tickets on MAX routes] and challenged action

 [Defendants’ fraudulent scheme].” This is because the second part of Defendants’ Section I

 gauntlet—“Not Boeing or Southwest”—is simply contrary to the evidence of record, including the

 analysis in Prof. Allenby’s report. The American Airlines ticket prices for class members, during

 the class period, did depend on the actions of Boeing and Southwest; this was Prof. Allenby’s

 specific analysis, as Plaintiffs pointed out in their opening brief. (See Dkt. 453 at 5-7.) The causal

 linkage between overcharge and fraudulent scheme is more attenuated than for the Southwest

 Airlines class, for multiple reasons set forth in the Plaintiffs’ brief (see id.), but it does not follow—

 and in fact it is simply incorrect—that American Airlines price inflation on MAX 8 routes during

 the class period was not traceably “Depend[ent] on . . . Boeing or Southwest.” Defendants’

 argument that ‘American Airlines is here, so Boeing and Southwest cannot be’ relies on a mutual

 exclusivity that does not exist—in fact or in Article III case law.

         Second, Defendants argue that “Plaintiffs Have Not Met Their Burden of Showing Any

 Effect on Ticket Prices Resulting from Defendants’ Alleged Conduct.” (Dkt. 455 at 9-13.) This

 argument is largely a frontal challenge to material issues of fact raised by Prof. Allenby’s analysis

 and other evidence of record at the class certification stage—and a legally insufficient one, based


                                                     3
Case 4:19-cv-00507-ALM Document 458 Filed 07/19/21 Page 5 of 8 PageID #: 27882




 on clear Fifth Circuit precedent. Defendants’ arguments do not seriously challenge that significant

 evidence exists, in the record, in this case, that Defendants’ fraudulent conspiracy caused the

 overcharge suffered by American Airlines class members; instead, Defendants argue that there is

 less than certainty, at this juncture, that Prof. Allenby’s analysis and other evidence actually

 connects up the American Airline class’s common overcharge with the Defendants’ complained-

 of conduct. (See, e.g., Dkt. 455 at 11-13 (citing Defendants’ dueling expert to Prof. Allenby).) This

 is not a legally sufficient argument to defeat actual evidence of Article III traceability:

 “Traceability requires something more than conjecture . . . but less than certainty.” Env’t Tex.

 Citizen Lobby, Inc. v. ExxonMobil Corp., 968 F.3d 357, 368 (5th Cir. 2020), as revised (Aug. 3,

 2020) (quotation marks omitted). The Fifth Circuit “ha[s] described the showing as requiring

 evidence that the defendant’s violations were of a type that causes or contributes to the kinds of

 injuries alleged by the plaintiffs.” Id.; see also Optimus Steel, LLC, v. U.S. Army Corps of Eng’rs,

 492 F. Supp. 3d 701, 716 (E.D. Tex. 2020). A measurable demand differential resulting from

 defendants’ systematic, fraudulent statements and omissions is certainly such a type of cause—

 whether or not other price influences may be present. (See Dkt. 453 at 4-7.)

        Third, Defendants argue that “The Proposed AA Class Definition Does Not Cure Plaintiffs’

 Invalid Theory and Lack of Evidence of Traceability.” (Dkt. 455 at 13-15.) Setting aside the

 argumentativeness of this section’s heading, the section’s actual content is objectively wrong.

 Defendants argue that there is no difference between the American Airlines and Southwest Airlines

 classes (id. at 14), but that is demonstrably incorrect: as Plaintiffs have repeatedly explained

 (including in their opening brief) Southwest Airlines and American Airlines have different fleet

 models. Southwest Airlines bases its entire business model around fleetwide interchangeability

 and interoperability, such that any Southwest ticket during the class period could have been



                                                  4
Case 4:19-cv-00507-ALM Document 458 Filed 07/19/21 Page 6 of 8 PageID #: 27883




 serviced by a MAX 8; that was not the case for American Airlines. The respective class definitions

 are worded such that the classes are different based on differences between the airlines—among

 other things, such that the American Airlines class is expressly limited to the subset of United

 States routes on which American Airlines flew MAX 8s during the class period.

        The fact that Defendants criticize as “identical . . . except for the airline names” a carefully-

 delineated class definition that expressly distinguishes American Airlines class boundaries from

 Southwest Airlines class boundaries when it is applied to the significantly different respective

 business models of the two airlines, rather than engaging with the actual facts and arguments set

 forth in Plaintiffs’ opening brief (and in the Allenby reports), is endemic to the analysis throughout

 Defendants’ Response. Unlike Plaintiffs, who took pains to objectively and accurately frame the

 facts and law so that the Court could properly and rigorously evaluate Article III standing for the

 American Airlines class, Defendants have once again resorted to caricatures—of the facts, and of

 the law. Under the actual facts and law of the American Airlines traceability inquiry—set forth

 here and in Plaintiffs’ opening brief—the question is close, but Fifth Circuit and Supreme Court

 precedent permit the finding that the American Airlines class members’ overcharge is

 constitutionally traceable to the Defendants’ fraudulent scheme at this stage of proceedings.

                                           CONCLUSION

        Members of the American Airlines purchaser class have standing to sue under Article III

 of the United States Constitution.




                                                   5
Case 4:19-cv-00507-ALM Document 458 Filed 07/19/21 Page 7 of 8 PageID #: 27884




 Dated: July 19, 2021                 Respectfully submitted,

 John Jeffrey Eichmann (CA 227472)    /s/ Brian J. Dunne
 jeff@dovel.com                       Yavar Bathaee (NY 4703443) (Lead Counsel)
 Gregory S. Dovel (CA 135387)         yavar@bathaeedunne.com
 greg@dovel.com                       Brian J. Dunne (CA 275689)
 Simon Franzini (CA 287631)           bdunne@bathaeedunne.com
 simon@dovel.com                      Edward M. Grauman (TX 24081931)
 Julien A. Adams (CA 156135)          egrauman@bathaeedunne.com
 julien@dovel.com                     Andrew Wolinsky (NY 4892196)
 Jonas Jacobson (CA 269912)           awolinsky@bathaeedunne.com
 jonas@dovel.com                      BATHAEE DUNNE LLP
 Christin Cho (CA 238173)             445 Park Avenue, 9th Floor
 christin@dovel.com                   New York, NY 10022
 Rick Lyon (CA 229288)                Tel: (332) 205-7668
 rick@dovel.com
 DOVEL & LUNER, LLP                   Attorneys for Plaintiffs
 201 Santa Monica Blvd., Suite 600
 Santa Monica, CA 90401
 Tel: (310) 656-7066

 Attorneys for Plaintiffs
 Elizabeth L. DeRieux (TX 05770585)
 ederieux@capshawlaw.com
 S. Calvin Capshaw (TX 03783900)
 ccapshaw@capshawlaw.com
 CAPSHAW DERIEUX LLP
 114 E. Commerce
 Gladewater, Texas 75647
 Tel: (903) 236-9800
 Fax: (903) 236-8787

 Attorneys for Plaintiffs




                                      6
Case 4:19-cv-00507-ALM Document 458 Filed 07/19/21 Page 8 of 8 PageID #: 27885




                                      Certificate of Service

        I certify that the above document was served on counsel of record for all parties on the
 above listed date via the ECF filing system.


 /s/ Brian J. Dunne




                                                 7
